Citation Nr: 1020305	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  06-09 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus, including entitlement to a separate 10 percent 
rating for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the above claim.

The claim was remanded by the Board in March 2009 as 
inextricably intertwined with a claim that clear and 
unmistakable error (CUE) was committed in an unappealed March 
1997 rating decision.  For the reasons to be discussed more 
fully below, some of the Board's remand instructions were not 
complied with such that the claim on appeal must again be 
remanded.  

The issues of entitlement to service connection for headaches 
and dizziness, which appear to have been claimed as secondary 
to service-connected tinnitus, have been raised by the record 
but have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See May 2009 VA Form 21-4138.  
Therefore, the Board does not have jurisdiction over them and 
they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

The Veteran's claim for entitlement to a rating in excess of 
10 percent for bilateral tinnitus, including entitlement to a 
separate 10 percent rating for each ear, was previously 
remanded by the Board as inextricably intertwined with the 
question of whether the RO committed CUE in its March 1997 
decision by assigning only one 10 percent disability rating 
for bilateral tinnitus.  The claim was deferred by the Board 
pending the adjudication of the Veteran's CUE claim.  In that 
regard, the Board specifically instructed the RO/AMC to 
adjudicate the issue of whether there was CUE in the March 
1997 rating decision that assigned a single 10 percent 
disability rating for bilateral tinnitus.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).

Review of the claims folder reveals that the issue of whether 
there was CUE in the March 1997 rating decision has still not 
been adjudicated.  As such, the claim for a rating in excess 
of 10 percent for bilateral tinnitus, including entitlement 
to a separate 10 percent rating for each ear, remains 
inextricably intertwined with this issue and must again be 
deferred pending adjudication of the CUE claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether there 
was clear and unmistakable error in the 
RO's March 1997 rating decision that 
assigned a single 10 percent disability 
rating for bilateral tinnitus.

2.  Review the claims file and ensure 
that the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  Thereafter, readjudicate the claim 
for entitlement to a rating in excess of 
10 percent for bilateral tinnitus, 
including entitlement to a separate 10 
percent rating for each ear.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC), and given an opportunity 
to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

